BOWES, Judge,
concurring in part and dissenting in part.
I concur with the result reached by the majority insofar as it goes. However, I believe there is sufficient evidence to support an award of attorney fees. The present action could be brought as either a suit in redhibition or one in contract. Gis-clair does not mandate these actions be founded on a contract basis, but rather affirmed the ultimate finding of the trial court in that case. Here, I believe that, under either contract or redhibition theories, plaintiffs are entitled to recover attorney fees and I would so award them to appellees in this proceeding. In this respect, I respectfully dissent from the opinion rendered by my learned brothers constituting the majority.